DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statements submitted on 12/30/2020 and 6/7/2021 have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

2.	Claims 1-5, 12-16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US PGPub 2019/0356558 A1) in view of Bor-Yaliniz et al. (US PGPub 2020/0044943 A1) further in view of Leroux et al. (US PGPub 2018/0317134 A1) and further in view of Qiao et al. (US PGPub 2019/0207778 A1).

 	Regarding claim 1, Han teaches a method for feedback-based network slice management (“The NWDAF may collect and analyze the network information by using a network slice as a basic unit”, [0041], and “a load level of the network slice instance may be collected and analyzed, and then provided to the NSSF to be used for a specific UE to select the usage”, [0044]), the method comprising: 5at a network slice management function (NSMF) including at least one processor (“an NF includes a transceiver, and at least one processor”, [0013] wherein NF is herein mapped as the 
However, Han lacks the teaching comprising determining, based on the network slice load information, that a network slice resource allocation change is needed; and in 
of a network slice.
In an analogous art, Bor-Yaliniz teaches a method ([0073], lines 1-7) comprising determining, based on the network slice load information (“the monitoring may be configured to determine, for example, the network or network slices components status, such as load or congestion levels are violated”, [0073]), that a network slice resource allocation change is needed; and in response to determining that a network slice resource allocation change is needed, dynamically changing the network slice resource 20allocation during operation of a network slice (“status control notification may be used to help the network controller generate to new network policy, and to help the network controller in performing load balancing, steering traffic flows, scheduling, and resource allocation”, [0073], also see [0076], lines 12-18 wherein the determination of load level violation can lead to new scheduling and resource allocation).
Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching comprising determining, based on the network slice load information, that a network slice resource allocation change is needed; and in response to determining that a network slice resource allocation change is needed, dynamically changing the network slice resource 20allocation during operation of a network slice, as taught by Bor-Yaliniz, and combine with Han in order to monitor the network slice traffic and allocate network resources accordingly.
 	However the combination lacks the teaching wherein the network slice 
rd Generation Partnership Project (3GPP) defined management function that exists in a management hierarchy between a communication service management function (CSMF) and a network slice subset management function (NSSMF) and is responsible for management and orchestration of network slice instances; and wherein the changing of the network slice resource allocation by the NSMF is transparent to the network slice service consumers.
	In an analogous art, Leroux teaches the method wherein the network slice management function (NSMF) is separate from network slice service consumers (Fig. 8 wherein the network slice management function NSMF is part of the NSI B Provider, which is separate from the network slice service consumers, illustrated by the box comprising CSNF, CSMF, and SI representing the Network Slice Customer), and wherein the NSMF is a 3rd Generation Partnership Project (3GPP) defined management function ([0252], lines 3-10) that exists in a management hierarchy between a communication service management function (CSMF) and a network slice subset management function (NSSMF) (Fig. 8, wherein CSMF in the management plane hierarchy delegates the entity of NSMF and NSSMF, in other words, NSMF sits between the CSMF and NSSMF in the hierarchy) and is responsible for management and orchestration of network slice instances ([0085]); and wherein the changing of the network slice resource allocation by the NSMF is transparent to the network slice service consumers (“Direct Management Request”, and [0191], lines 1-6 wherein the NSMF performs the network resource reallocation (see “to offload some of its traffic or to handover sessions”, also see “Management policy may be provided by the supervisor 
	Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein the network slice management function (NSMF) is separate from network slice service consumers, wherein the NSMF is a 3rd Generation Partnership Project (3GPP) defined management function that exists in a management hierarchy between a communication service management function (CSMF) and a network slice subset management function (NSSMF) and is responsible for management and orchestration of network slice instances, and wherein the changing of the network slice resource allocation by the NSMF is transparent to the network slice service consumers, as disclosed by Leroux, and combine with Han, as modified by Bor-Yaliniz in order to reserve slices and slice subnets, as suggested by Leroux ([0267], lines 5-12). 
However, the combination lacks the teaching the NSMF subscribes independently of monitoring requests from the network slice service consumers to create a subscription to be notified of network slice load information.
In an analogous art, Qiao teaches the method wherein the NSMF subscribes independently of monitoring requests from the network slice service consumers to create a subscription to be notified of network traffic information (“the SMF 160 may send to the PCF 136 a message (e.g., NSMF_EventExposure_Notify) comprising the MTC/MIoT traffic event to report the detected MTC/MIoT traffic event”, [0228] wherein 
Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein the NSMF subscribes independently of monitoring requests from the network slice service consumers to create a subscription to be notified of network slice load information, as taught by Qiao, and combine with Han, as modified by Bor-Yaliniz, and Leroux in order to provide traffic notification via the NSMF).

	Regarding claim 2, Han, as modified by Bor-Yaliniz, Leroux, and Qiao teaches the method of claim 1 wherein subscribing directly with the NWDAF includes sending an Eventsubscription_Subscribe message from the NSMF to the NWDAF (“When the specific NF desires subscription, a parameter transmitted from the specific NF to the NWDAF may be divided into mandatory input (inputs required)”, [0046-0047]), where the Eventsubscription_Subscribe message includes event type (“the mandatory input may include single network slice selection assistance information (S-NSSAI), an event identifier”, [0048]), data selection (“notification target address”, [0048]), and trigger parameters for defining 25network slice load events that trigger reporting of the network slice load information to the NSMF (“event reporting information”, [0048], and “the NWDAF notifies the NF successfully subscribing to an event of a specific event, periodically or when a specific condition is satisfied”, [0050]).

teaches the method of claim 2.  However, the combination of Han, Leroux, and Qiao lacks the teaching wherein the trigger parameters include parameters based on service level agreement (SLA) criteria.
	In an analogous art, Bor-Yaliniz teaches the teaching wherein the trigger parameters include parameters based on service level agreement (SLA) criteria ([0097], [0108]).  
 	Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein the trigger parameters include parameters based on service level agreement (SLA) criteria, as taught by Bor-Yaliniz and combine with Han, Leroux and Qiao in order to provision the network slice performance monitoring policy.  
   	Regarding claim 4, Han, as modified by Bor-Yaliniz, Leroux, and Qiao teaches the method of claim 1.  However, the combination of Han, Qiao and Leroux lacks the teaching wherein receiving the network slice load information 30includes receiving real time load information indicating utilization of a -27-Attorney Docket No. 1322/632 network slice after creation of the network slice and independently of monitoring by a network slice service consumer.  
	In an analogous art, Bor-Yalaniz teaches the method wherein receiving the network slice load information 30includes receiving real time load information indicating utilization of a -27-Attorney Docket No. 1322/632 network slice after creation of the network slice and independently of monitoring by a network slice service consumer (“network monitoring can be used to 
 	Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein receiving the network slice load information 30includes receiving real time load information indicating utilization of a -27-Attorney Docket No. 1322/632 network slice after creation of the network slice and independently of monitoring by a network slice service consumer, as taught by Bor-Yaliniz and combine with Han, as modified by Leroux and Qiao in order to meter the network traffic flows as load via the network.
	Regarding claim 5, Han, as modified by Bor-Yaliniz, Leroux, and Qiao teaches the method as discussed in claim 1.  However, the combination of Han and Leroux and Qiao lacks the teaching wherein determining that a network slice resource allocation change is needed includes comparing the network slice load 5information to an operator-defined threshold and determining that the network slice resource allocation change is needed if a network slice load level indicated by the network slice load information exceeds the threshold.

Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein determining that a network slice resource allocation change is needed includes comparing the network slice load 5information to an operator-defined threshold and determining that the network slice resource allocation change is needed if a network slice load level indicated by the network slice load information exceeds the threshold, as taught by Bor-Yaliniz and combine with Han, as modified by Leroux and Qiao in order to prevent network overload.
 	Regarding claim 12, Han teaches a system for feedback-based network slice management (“The NWDAF may collect and analyze the network information by using a network slice as a basic unit”, [0041], and “a load level of the network slice instance may be collected and analyzed, and then provided to the NSSF to be used for a specific UE to select the usage”, [0044]), the system 20comprising: a network slice management function (NSMF) including at least one processor (“an NF includes a transceiver, and at least one processor”, [0013] wherein NF is herein mapped as the network slice management function): a network data analytics function (NWDAF) subscription interface implemented by the at least one processor (“an NWDAF that is a network function of providing a function of analyzing and providing data collected in a 5G network”, [0037], and “an NF uses an event subscription service of an NWDAF”, [0020]) for directly with an NWDAF to 25create a subscription to be notified of network slice load information and specifying (“An event subscription service enables a load-related event of a network slice instance generated in an NWDAF to be subscribed”, [0046], and “When the specific NF desires subscription, a parameter transmitted from the specific NF to the NWDAF may be divided into mandatory input”, [0047]), as part of the subscription, network slice load information report generation criteria defined by the NSMF (“NF 510 transmits a subscription request to the NWDAF 520 such that the analytic information is received as an event periodically or when a certain condition is satisfied in step 505. Specifically, in step 505, the NF 510 may transmit the newly defined analytic information, an event identifier, a notification target address, and event reporting information to the NWDAF”, [0083], wherein the periodic subscription or a certain condition is being provided by the NSMF/NF); receiving, directly from the 
 	However, Han lacks the teaching of the system comprising-29-Attorney Docket No. 1322/632 a network slice 
resource manager implemented by the at least one processor for determining, based on the network slice load information, that a network slice resource allocation change is needed, and, in response to determining that a network slice resource allocation change 5is needed, dynamically changing the network slice resource allocation during operation of a network slice.  
	In an analogous art, Bor-Yaliniz teaches a system comprising a network slice 
resource manager implemented by the at least one processor for determining (“CSM offers several services. For example, Service 1, Real-time QoS monitoring functionality, may be provided. This service provides for monitoring of QoS metrics in the network slice”, [0073] wherein CSM is herein mapped as the network slice resource manager), based on the network slice load information (“the monitoring may be configured to determine, for example, the network or network slices components status, such as load or congestion levels are violated”, [0073]) that a network slice resource allocation change is needed, and, in response to determining that a network slice resource allocation change 5is needed, dynamically changing the network slice resource allocation during operation of a network slice (“status control notification may be used to help the network controller generate to new network policy, and to help the network controller in 
 Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching comprising a network slice resource manager implemented by the at least one processor for determining, based on the network slice load information, that a network slice resource allocation change is needed, and, in response to determining that a network slice resource allocation change 5is needed, dynamically changing the network slice resource allocation during operation of a network slice, as taught by Bor-Yaliniz in order to monitor the network slice traffic and allocate network resources accordingly.	
 	However, the combination lacks the teaching wherein the network slice management function (NSMF) is separate from network slice service consumers, and wherein the NSMF is a 3rd Generation Partnership Project (3GPP) defined management function that exists in a management hierarchy between a communication service management function (CSMF) and a network slice subset management function (NSSMF) and is responsible for management and orchestration of network slice instances; and wherein the changing of the network slice resource allocation by the NSMF is transparent to the network slice service consumers.
	In an analogous art, Leroux teaches the system wherein the network slice management function (NSMF) is separate from network slice service consumers (Fig. 8 wherein the network slice management function NSMF is part of the NSI B Provider, which is separate from the network slice service consumers, illustrated by the box rd Generation Partnership Project (3GPP) defined management function ([0252], lines 3-10) that exists in a management hierarchy between a communication service management function (CSMF) and a network slice subset management function (NSSMF) (Fig. 8, wherein CSMF in the management plane hierarchy delegates the entity of NSMF and NSSMF, in other words, NSMF sits between the CSMF and NSSMF in the hierarchy) and is responsible for management and orchestration of network slice instances ([0085]); and wherein the changing of the network slice resource allocation by the NSMF is transparent to the network slice service consumers (“Direct Management Request”, and [0191], lines 1-6 wherein the NSMF performs the network resource reallocation (see “to offload some of its traffic or to handover sessions”, also see “Management policy may be provided by the supervisor for how it can share resources or by the parent on how to scale”, [0191] wherein the change of the allocation is done directly between the parent NSMF and NSSMF so the network service consumers does not need to initiate any action therefore is transparent to it).
	Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein the network slice management function (NSMF) is separate from network slice service consumers, and wherein the NSMF is a 3rd Generation Partnership Project (3GPP) defined management function that exists in a management hierarchy between a communication service management function (CSMF) and a network slice subset management function (NSSMF) and is responsible for management and orchestration of network slice 
However, the combination lacks the teaching the NSMF subscribes 
independently of monitoring requests from the network slice service consumers to create a subscription to be notified of network slice load information.
In an analogous art, Qiao teaches the system wherein the NSMF subscribes independently of monitoring requests from the network slice service consumers to create a subscription to be notified of network traffic information (“the SMF 160 may send to the PCF 136 a message (e.g., NSMF_EventExposure_Notify) comprising the MTC/MIoT traffic event to report the detected MTC/MIoT traffic event”, [0228] wherein the NSMF coordinates with the network session management function SMF and the policy control function PCF to report the network traffic.  In this case the network node or network slice service consumers does not need to request or initiate the network traffic notification).
Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein the NSMF subscribes independently of monitoring requests from the network slice service consumers to create a subscription to be notified of network slice load information, as taught by Qiao, and combine with Han, as modified by Bor-Yaliniz, and Leroux in order to provide traffic notification via the NSMF).
vent identifier”, [0048]), data selection (“notification target address”, [0048]), and trigger parameters for defining network slice load events that trigger reporting of the network slice load information to the NSMF (“event reporting information”, [0048], and “the NWDAF notifies the NF successfully subscribing to an event of a specific event, periodically or when a specific condition is satisfied”, [0050]).
  	Regarding claim 14, Han, as modified by Bor-Yaliniz and Leroux and Qiao teaches the system as discussed.  However, the combination of Han, Qiao and Leroux lacks the teaching wherein the trigger parameters include parameters 15based on service level agreement (SLA) criteria.
	In an analogous art, Bor-Yaliniz teaches the system wherein the trigger parameters include parameters 15based on service level agreement (SLA) criteria ([0097], 
[0108]).  
  	Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein the trigger 
   	Regarding claim 15, Han in view of Bor-Yaliniz and Leroux and Qiao teaches the system of claim 12.  However, the combination of Han and Leroux and Qiao lacks the teaching wherein the NWDAF subscription interface is configured to receive real time load information indicating utilization of a network slice after creation of the network 
slice and independently of monitoring by a network slice service consumer.  
	In an analogous art, Bor-Yaliniz teaches the system wherein the NWDAF subscription interface is configured to receive real time load information indicating utilization of a network slice after creation of the network slice and independently of monitoring by a network slice service consumer (“network monitoring can be used to provide feedback for adjusting network resource allocations in order to support efficient network resource utilization. To support this, a network should be able to monitor and evaluate the performance of the network. Performance indicators may include: quality of service (QoS) indicators for individual traffic flows, a protocol data unit (PDU) session, subscribers and user equipments (UEs); status and resource usage of network elements that may include functions and links; subscribers behavior that may include mobility patterns”, [0053] wherein the network provides monitoring of the network slice performance instead of the consumer/user).  
 	Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein receiving the 
20           Regarding claim 16, Han, as modified by Bor-Yaliniz and Leroux and Qiao teaches the system as discussed in claim 12.  However, the combination of Han and Leroux and Qiao lacks the teaching wherein determining that a network slice resource allocation change is needed includes comparing the network slice load 5information to an operator-defined threshold and determining that the network slice resource allocation change is needed if a network slice load level indicated by the network slice load information exceeds the threshold.
In an analogous art, Bor-Yaliniz teaches the system wherein determining that a network slice resource allocation change is needed includes comparing the network slice load 5information to an operator-defined threshold and determining that the network slice resource allocation change is needed if a network slice load level indicated by the network slice load information exceeds the threshold (“The monitoring may be configured to determine, for example, that network or network slices components status, such as load or congestion levels are violated. The monitoring may be configured to detect that pre-defined monitoring events (e.g. based on threshold, conditions, time) are triggered. An example of network slice status control notification may include reporting to the network controller. The network slice status control notification may be used to 
Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein determining that a network slice resource allocation change is needed includes comparing the network slice load 5information to an operator-defined threshold and determining that the network slice resource allocation change is needed if a network slice load level indicated by the network slice load information exceeds the threshold, as taught by Bor-Yaliniz and combine with Han, as modified by Leroux and Qiao in order to prevent network overload.
	Regarding claim 23, Han teaches a non-transitory computer readable medium ([0115-0116]) having stored thereon 10executable instructions that when executed by a processor of a computer control the computer to perform steps comprising: at a network slice management function (NSMF) including at least one processor (“an NF includes a transceiver, and at least one processor”, [0013] wherein NF is herein mapped as the network slice management function): subscribing, via a network data analytics function (NWDAF) 15subscription interface of a network slice management function (NSMF) (“an NWDAF that is a network function of providing a function of analyzing and providing data collected in a 5G network”, [0037], and “an NF uses an event subscription service of an NWDAF”, [0020]), directly with the NWDAF to create a subscription to be notified of network slice load information and specifying (“An event subscription service enables , as part of the subscription, network slice load information report generation criteria defined by the NSMF (“NF 510 transmits a subscription request to the NWDAF 520 such that the analytic information is received as an event periodically or when a certain condition is satisfied in step 505. Specifically, in step 505, the NF 510 may transmit the newly defined analytic information, an event identifier, a notification target address, and event reporting information to the NWDAF”, [0083], wherein the periodic subscription or a certain condition is being provided by the NSMF/NF); receiving, directly from the NWDAF, via the NWDAF subscription 20interface of the NSMF (“an NF uses an event subscription service of an NWDAF”, [0020]) and in response to the NSMF-defined network slice load information report triggering criteria being met, network slice load 15information (“the NWDAF transmits the analysis result to the NF as a 
response, which includes load level information of a requested slice”, [0052]).
However, Han lacks the teaching comprising determining, based on the network slice load information, that a network slice resource allocation change is needed; and in response to determining that a network slice resource allocation change is needed, dynamically changing the network slice resource 20allocation during operation 
of a network slice.
In an analogous art, Bor-Yaliniz teaches a non-transitory computer readable medium comprising determining, based on the network slice load information (“the monitoring may be configured to determine, for example, the network or network slices 
Therefore, it would have been obvious for one having ordinary skill before the 
effective filing date of the claimed invention to adapt the teaching comprising determining, based on the network slice load information, that a network slice resource allocation change is needed; and in response to determining that a network slice resource allocation change is needed, dynamically changing the network slice resource 20allocation during operation of a network slice, as taught by Bor-Yaliniz, and combine with Han in order to monitor the network slice traffic and allocate network resources accordingly.
 	However the combination lacks the teaching wherein the network slice management function (NSMF) is separate from network slice service consumers, and wherein the NSMF is a 3rd Generation Partnership Project (3GPP) defined management function that exists in a management hierarchy between a communication service management function (CSMF) and a network slice subset management function (NSSMF) and is responsible for management and orchestration of network slice 
	In an analogous art, Leroux teaches the non-transitory computer readable medium wherein the network slice management function (NSMF) is separate from network slice service consumers (Fig. 8 wherein the network slice management function NSMF is part of the NSI B Provider, which is separate from the network slice service consumers, illustrated by the box comprising CSNF, CSMF, and SI representing the Network Slice Customer), and wherein the NSMF is a 3rd Generation Partnership Project (3GPP) defined management function ([0252], lines 3-10) that exists in a management hierarchy between a communication service management function (CSMF) and a network slice subset management function (NSSMF) (Fig. 8, wherein CSMF in the management plane hierarchy delegates the entity of NSMF and NSSMF, in other words, NSMF sits between the CSMF and NSSMF in the hierarchy) and is responsible for management and orchestration of network slice instances ([0085]); and wherein the changing of the network slice resource allocation by the NSMF is transparent to the network slice service consumers (“Direct Management Request”, and [0191], lines 1-6 wherein the NSMF performs the network resource reallocation (see “to offload some of its traffic or to handover sessions”, also see “Management policy may be provided by the supervisor for how it can share resources or by the parent on how to scale”, [0191] wherein the change of the allocation is done directly between the parent NSMF and NSSMF so the network service consumers does not need to initiate any action therefore is transparent to it).
rd Generation Partnership Project (3GPP) defined management function that exists in a management hierarchy between a communication service management function (CSMF) and a network slice subset management function (NSSMF) and is responsible for management and orchestration of network slice instances, and wherein the changing of the network slice resource allocation by the NSMF is transparent to the network slice service consumers, as disclosed by Leroux, and combine with Han, as modified by Bor-Yaliniz in order to reserve slices and slice 
subnets, as suggested by Leroux ([0267], lines 5-12). 
However, the combination lacks the teaching the NSMF subscribes independently of monitoring requests from the network slice service consumers to create a subscription to be notified of network slice load information.
In an analogous art, Qiao teaches the non-transitory computer readable wherein the NSMF subscribes independently of monitoring requests from the network slice service consumers to create a subscription to be notified of network traffic information (“the SMF 160 may send to the PCF 136 a message (e.g., NSMF_EventExposure_Notify) comprising the MTC/MIoT traffic event to report the detected MTC/MIoT traffic event”, [0228] wherein the NSMF coordinates with the network session management function SMF and the policy control function PCF to report the network traffic.  In this case the network node or network slice service consumers does not need to request or initiate the network traffic notification).
.

3.	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US PGPub 2019/0356558 A1) in view of Bor-Yaliniz et al. (US PGPub 2020/0044943 A1) further in view of Leroux et al. (US PGPub 2018/0317134 A1) and further in view of Qiao et al. (US PGPub 2019/0207778 A1), as applied in claim 1, and 
further in view of Senarath (US PGPub 2018/0316564 A1).

 	Regarding claim 6, Han, as modified by Bor-Yaliniz and Leroux and Qiao teaches the method of claim 1.  However, the combination lacks the teaching wherein dynamically updating the network slice 10resource allocation includes generating and sending a network slice subnet instance change request to a network slice subnet management function (NSSMF) to effect the change in the network slice resource allocation.  
	In an analogous art, Senarath teaches the method wherein dynamically updating the network slice 10resource allocation includes generating and sending a network slice subnet instance change request to a network slice subnet management function (NSSMF) to effect the change in the network slice resource allocation ([0143], [0147], 
 	Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein dynamically updating the network slice 10resource allocation includes generating and sending a network slice subnet instance change request to a network slice subnet management function (NSSMF) to effect the change in the network slice resource allocation, as taught by Senarath and combine with Han, as modified by Leroux and Bor-Yaliniz and Qiao in order to enable the NSSMF to provide NSSIs to be reused among the network 
slices.   	 
 	Regarding claim 17, Han, as modified by Bor-Yaliniz and Leroux and Qiao teaches the system of claim 12.  However, the combination lacks the teaching wherein dynamically updating the network slice 10resource allocation includes generating and sending a network slice subnet instance change request to a network slice subnet management function (NSSMF) to effect the change in the network slice resource allocation.  
	In an analogous art, Senarath teaches the system wherein dynamically updating the network slice 10resource allocation includes generating and sending a network slice subnet instance change request to a network slice subnet management function (NSSMF) to effect the change in the network slice resource allocation ([0143], [0147], and [0148] wherein the NSMF sends the slice subnet requirements as request to 
 	Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein dynamically updating the network slice 10resource allocation includes generating and sending a network slice subnet instance change request to a network slice subnet management function (NSSMF) to effect the change in the network slice resource allocation, as taught by Senarath and combine with Han, as modified by Leroux and Bor-Yaliniz in order to enable the NSSMF to provide NSSIs to be reused among the network slices.   	 
Response to Arguments 
Applicant’s arguments have been fully considered but are moot in view of the 
new grounds of rejections relying upon the additional references of Leroux et al. (US 
PGPub 2018/0317134 A1) and Qiao et al. (US PGPub 2019/0207778 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to XIANG ZHANG whose telephone number is (571)270-

7693.  The examiner can normally be reached on Monday-Thursday, 8AM-4PM.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

supervisor, Rafael Perez-Gutierrez, can be reached on (571)272-7915. The fax phone 

number for the organization where this application or proceeding is assigned is 571-

273-8300.

Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIANG ZHANG/
Patent Examiner, Art Unit 2642
/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642